Title: 29th.
From: Adams, John Quincy
To: 


       We expected to have had a large Company to dine with us; but Mr. Hailes brought the excuses of the Duke of Dorset; who was this morning sent for at Versailles; and could not therefore come. M: de Gouvion, has also excused himself, and Coll. Humphreys’s illness prevented him from coming, so that we were reduced to eleven only. Marquis de la Fayette and Lady: Count Sarsfield, M: de la Bourdonnais, Mr. Hailes, Mr. Williamos and Mr. Jarvis. The Marquis brought us a number of American News Papers, as he receives them very regularly. Mr. A.s appointment to England, is in one of the New York Gazettes of march 3d. Coll. William Smith, of New York, who has been heretofore Aid de Camp to Genl. Washington, is appointed Secretary to the Legation.
       Memorandum: Count Sarsfield made me promise him, I would write him a Letter in french the 29th. of next October.
      